Case 3:20-cr-00451-N Document 20-6 Filed 02/02/21 Page1of1 PagelD 95

GEOTECHNICAL ENGINEERING

 
   

ENVIRONMENTAL CONSULTING

ENGINEERING CONSTRUCTION MATERIAL TESTING

January 29, 2021

jack Wilson, Attorney at Law
3300 Oak Lawn, Suite 600
Dallas, Texas 75219

RE: Charles Burrow

Dear Mr. Wilson:

Charles Burrow (Charles) has worked with Rone Engineering (Rone) over the last year and if he is released, he will
have a position at Rone. Charles will report directly to me and we will be monitoring his activities on a daily basis.

It is our understanding that Charles will be attending Outpatient Rehab and Rone is in full support of helping him
to fully recover and get the help he needs.

Please let us know if you-Rave any questions or need more details.

   

Richard Leigh
President

EXHIBIT

6

  
   

DaLLaS | FoRTWorTH | AUSTIN | SAN ANTONIO | HOUSTON
